DENY; and Opinion Filed February 19, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00145-CV

                         IN RE MARVIN WAYNE GRAVES, Relator

                  Original Proceeding from the 15th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 059700

                              MEMORANDUM OPINION
                             Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice O'Neill


       The Court has received correspondence from relator requesting assistance from the Court

in causing the trial court to take action on his motion under Chapter 64 of the Texas Code of

Criminal Procedure for forensic DNA testing. We treat the correspondence as a petition for writ

of mandamus. Relator complains that although he filed a motion under Chapter 64 seeking

forensic DNA testing with the trial court on April 26, 2013, and although he has contacted the

trial court in writing twice regarding his motion, the trial court has yet to take action. In support,

relator attaches a copy of one of his letters to the trial court, but does not include the original

motion or his subsequent motion for appointment of counsel.

       The courts of appeals have concurrent mandamus jurisdiction with the Court of Criminal

Appeals in post-conviction proceedings, including mandamus proceedings related to forensic

DNA testing under Chapter 64 of the Texas Code of Criminal Procedure. Padilla v. McDaniel,
122 S.W.3d 805, 808 (Tex. Crim. App. 2003). Mandamus will lie to compel the trial court to

follow the statute. Padilla, 122 S.W.3d at 808. Although the Court has jurisdiction to entertain a

properly supported petition for mandamus concerning forensic DNA testing, because relator’s

petition includes no support other than his letter asking the district clerk to take action and does

not include a proper certification under the Rules of Appellate Procedure governing petitions for

writs of mandamus, the record before the Court does not support granting relief. TEX. R. CIV. P.

52.3(j) & (k). Moreover, to the extent that Relator’s complaint concerns the district clerk rather

than the judge of the district court, this Court lacks jurisdiction to grant relief. See TEX. GOVT

CODE ANN. 22.221 (West 2010); In re Chumbley, 05-13-00881-CV, 2013 WL 3718070, at *1

(Tex. App.—Dallas July 12, 2013, orig. proceeding). Accordingly, we DENY the petition for

writ of mandamus.

       The Court DIRECTS the Clerk to send copies of this order and relator’s correspondence,

by electronic transmission, to the Honorable James Patrick Fallon, judge of the 15th Judicial

District Court and to Kelly Ashmore, Grayson County District Clerk.




                                                       /Michael J. O'Neill/
                                                       MICHAEL O’NEILL
                                                       JUSTICE



140145F.P05




                                                 –2–